Citation Nr: 0122992	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-04 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stomach ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran served in active service 
from July 1942 to November 1945.

The Board notes that the substantive appeal includes the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
the residuals of a broken left ring finger.  However, in an 
April 2000 Hearing Officer decision, the veteran was granted 
service connection for a left hand injury with arthritic 
changes and was assigned a 10 percent disability evaluation.  
As such, the only issue before the Board is that set forth in 
the title page of this decision.


FINDINGS OF FACT

1.  In a January 1955 rating decision, the veteran was denied 
service connection for duodenal and gastric ulcer.  
Subsequently, in a March 1956 rating decision, the veteran 
was again denied service connection for stomach ulcer on the 
grounds that the evidence submitted did not warrant any 
change in the prior decision.  These decisions are final.

2.  The evidence associated with the claims file since the 
March 1956 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for stomach ulcer.





CONCLUSIONS OF LAW

1.  The January 1955 rating decision which denied service 
connection for a stomach ulcer, and the March 1956 rating 
decision which found no new and material evidence to reopen 
that claim are final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2000).

2.  The evidence received since the RO's March 1956 rating 
decision is new and material, and the veteran's claim of 
service connection for stomach ulcer is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105(a) 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

In this case, in a January 1955 rating decision, the RO 
denied the veteran's claim of service connection for stomach 
ulcer on the grounds that the evidence did not show in-
service incurrence or aggravation.  Subsequently, in a March 
1956 rating decision, the RO denied the veteran's claim once 
again on the grounds that the evidence submitted did not 
warrant a change in the prior decision.  The veteran was 
notified of this decision via letter in March 1956; however, 
he failed to timely appeal this decision.  At present, as the 
veteran has attempted to reopen his claim of service 
connection, his case is before the Board for appellate 
review.  However, because the March 1956 rating decision is 
deemed to be a final disallowance, the appellant's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, changes in the law have re-written 38 U.S.C.A. 
§ 5107 and have eliminated the well grounded requirement.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

With respect to the evidence, since the March 1956 final 
adjudication, the additional evidence in the file which is 
related to the issue on appeal includes statements received 
in December 1998 from Abraham L. Kross, E. R. Brillon, Paul 
DeRito, and Gasper Galoppa, which generally indicate that the 
veteran had to be frequently excused from duty to visit sick 
bay due to chronic upset and painful stomach.  In addition, 
during the March 2000 RO hearing and the May 2001 travel 
Board hearing, the veteran testified that he is currently 
receiving treatment for his stomach condition at the New York 
VA Medical Center (VAMC), and that he has been continuously 
treated for his condition since his discharge by various 
private health care providers including, but not limited to, 
the St. John's Hospital, Dr. Dill, Dr. Gray, Dr. Leads, Dr. 
Breen, Dr. Brain, Dr. Knight, Dr. Oscalasci, and Dr. 
Oshenofsky.  However, the Board notes that the treatment 
records from the mentioned health care providers are not 
contained within the claims file.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  The newly submitted evidence, while not 
establishing a nexus between any current stomach ulcer and 
the veteran's service, is not cumulative or duplicative of 
evidence previously submitted, because it shows that the 
veteran had some symptoms during his service which reportedly 
have been treated since the veteran's discharge from service 
to the present.  In this regard, as noted in Hodge, "the 
ability of the Board to render a fair, or apparently fair, 
decision may depend on the veteran's ability to ensure the 
Board has all potentially relevant evidence before it," and 
the Federal Circuit stated further, that some new evidence 
may "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  Therefore, the Board finds that the evidence submitted 
since the last prior final decision in March 1956 satisfies 
this requirement.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
Accordingly, the veteran's claim for service connection for 
stomach ulcer is reopened, and the appeal is granted, to that 
extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
However, the evidence presented thus far does not warrant a 
grant of service connection for stomach ulcer and, in light 
of the Veterans Claims Assistance Act of 2000, further 
development of the case is necessary prior to final 
adjudication.  Such additional development will be discussed 
in the REMAND portion of this decision.


ORDER

New and material evidence having been submitted, the claim of 
service connection for stomach ulcer is reopened; the appeal 
is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
stomach ulcer, and upon a de novo review of the veteran's 
claim, the Board finds that additional development is 
necessary prior to final adjudication on the merits.  As 
such, the veteran's claim is remanded to the RO for such 
development.

In this respect, the Board is not satisfied that all relevant 
facts have been properly developed, and thus, further 
assistance to the veteran is required in order to comply with 
the Secretary's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Generally, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
specific diseases or conditions which are presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of peptic ulcers (gastric or duodenal). 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent. 

Upon a preliminary review of the evidence, the Board finds 
that, although the veteran's service medical records are 
negative for any gastrointestinal disorders or 
symptomatology, a November 1954 statement from James E. 
Noonan, M.D., indicates he treated the veteran in 1946 for 
gastritis.  In addition, a November 1954 VA examination 
report indicates the veteran had a persistent deformity of 
the duodenal bulb with coarsening of its mucosal pattern 
consistent with a diagnosis of chronic duodenal ulcer.  Such 
diagnosis is further confirmed by a January 1955 statement 
from I. Tepperberg, M.D., indicating that the veteran's 
diagnosis was chronic duodenal ulcer as of a November 1954 
examination.  Lastly, a March 1955 statement from John N. 
Dill, M.D., reveals the veteran was first seen in December 
1952 with complaints of recurrent attacks of upper abdominal 
burning and lower abdominal pain for seven years.  The 
veteran also reported nausea, vomiting, gas, and belching 
almost on a daily basis, but no hematemesis.  The veteran was 
diagnosed with chronic duodenal ulcer.   

However, the Board finds that the present record does not 
contain sufficient evidence to review the veteran's claim of 
service connection for stomach ulcer on the merits, such as 
nexus evidence.  In this respect, the law is clear that if 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the veteran should be scheduled to undergo a VA examination 
in order to ascertain the etiology of the veteran's currently 
claimed stomach ulcer.

Lastly, as noted above, during the March 2000 RO hearing and 
the May 2001 travel Board hearing, the veteran testified that 
he is currently receiving treatment for his stomach condition 
at the New York VAMC, and that he has been continuously 
treated for his condition since his discharge by various 
private health care providers including, but not limited to, 
the St. John's Hospital, Dr. Dill, Dr. Gray, Dr. Leads, Dr. 
Breen, Dr. Brain, Dr. Knight, Dr. Oscalasci, and Dr. 
Oshenofsky.  However, as the treatment records from these 
health care providers are not contained within the claims 
file, the RO should assist the veteran in obtaining these 
treatment records, as well as any additional relevant medical 
records not yet of record.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure compliance 
with the VCAA and implementing regulations, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
complete separate VA Forms 21-4142 
(Authorization for the Release of 
Information) for each of the health 
care providers who have 
treated/examined him for his stomach 
disorder, including but not limited to 
the St. John's Hospital, Dr. Dill, Dr. 
Gray, Dr. Leads, Dr. Breen, Dr. Brain, 
Dr. Knight, Dr. Oscalasci, and Dr. 
Oshenofsky.  Once the necessary 
authorizations are received from the 
veteran, the RO should contact these 
health care providers, and request that 
they submit copies of all records 
regarding the veteran's treatment.  All 
records subsequently received should be 
made a permanent part of the appellate 
record.  Conversely, if after making 
all reasonable efforts the RO is unable 
to obtain such records, the RO must 
notify the veteran that the above 
records could not be obtained.

2.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the New York, 
New York VA Medical Center.  With this 
information, the RO should obtain and 
associate with the claims file copies 
of the veteran's treatment records from 
the aforementioned facility.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the facility specifically 
indicating that these records were not 
available.

3.  The RO should arrange for the veteran 
to undergo a VA examination by the 
appropriate specialist to evaluate the 
nature, severity, and etiology of any 
stomach disorders.  If no stomach 
ulcer/disorder is found, the examiner 
should so indicate.  The claims file and 
a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner should review the veteran's 
medical records and history, including 
the November 1954 statement from Dr. 
Noonan.  Following a review of the 
veteran's medical records and history, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that any current stomach ulcer is 
related to any in-service symptomatology, 
or is otherwise related to his active 
service.  Additionally, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current stomach ulcer became manifest to 
a compensable degree within a one year 
period of the veteran's discharge from 
service.  It is requested that the 
examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's stomach ulcer.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Then, the RO should adjudicate de novo 
the issue of entitlement to service 
connection for stomach ulcer on the basis 
of all available evidence.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



